Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 14, 2019

                           Nos. 04-19-00276-CR, 04-19-00277-CR,
                            04-19-00278-CR & 04-19-00279-CR

                                    Christopher DAVILA,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                      From the 227th District Court, Bexar County, Texas
          Trial Court Nos. 2019CR3859, 2019CR3712, 2019CR3713 & 2019CR3860
                     Honorable Andrew Wyatt Carruthers, Judge Presiding


                                        ORDER
       Appellant’s brief was due to be filed by June 3, 2019. Neither the brief nor a motion for
extension of time has been filed. It is therefore ORDERED that appellant show cause in writing
within fifteen days from the date of this order why this appeal should not be dismissed for want
of prosecution. See TEX. R. APP. P. 38.8(a).


                                                    _________________________________
                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of June, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court